Appeal from a *937judgment of the Lewis County Court (Charles C. Merrell, J.), rendered January 12, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]), defendant contends that County Court erred in imposing a fine without conducting a hearing to determine his ability to pay. That contention is encompassed by defendant’s valid waiver of the right to appeal (see generally People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Horton, 256 AD2d 1105 [1998], lv denied 93 NY2d 972 [1999]). In any event, “appellate challenges to the procedures utilized in determining and imposing sentence are forfeited if they are not raised in a timely manner before the trial court” (People v Callahan, 80 NY2d 273, 281 [1992]), and here defendant forfeited that challenge by failing to raise it before the sentencing court. Present—Hurlbutt, J.P., Smith, Fahey, Peradotto and Pine, JJ.